
	

114 S38 IS: Helping Individuals Regain Employment Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 38
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2015
			Mr. Thune (for himself, Ms. Ayotte, Mr. Roberts, Mr. Grassley, Mr. Inhofe, Mr. Isakson, Mrs. Fischer, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To ensure that long-term unemployed individuals are not taken into account for purposes of the
			 employer health care coverage mandate.
	
 1.Short titleThis Act may be cited as the Helping Individuals Regain Employment Act.2.Long-term unemployed individuals not taken into account for employer health care coverage mandate(a)In generalParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Exception for long-term unemployed individuals(i)In generalThe term full-time employee shall not include any individual who is a long-term unemployed individual with respect to such employer.(ii)Long-term unemployed individualFor purposes of this subparagraph, the term long-term unemployed individual means, with respect to any employer, an individual who—(I)begins employment with such employer after the date of the enactment of this subparagraph, and(II)has been unemployed for 27 weeks or longer, as determined by the Secretary of Labor, immediately before the date such employment begins..(b)Effective dateThe amendment made by this section shall apply to months beginning after the date of enactment of this Act.
			
